Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 	Claim 15-16 and 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 15 recites “heating the food material using the cooking extruder to a temperature greater than about 212 degrees Fahrenheit”.  The term “greater than about 212 degrees Fahrenheit" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In this case, the specification does not define or supply some standard for the term “greater than about 212 degrees Fahrenheit”, therefore the applicant has not disclosed a range of acceptable deviation or how one of ordinary skill in the art would understand what amount of deviation is acceptable.
 	Claim 16 recites “a temperature approximately between about 250 degrees Fahrenheit and about 350 degrees Fahrenheit”.  The term “approximately between about 250 degrees Fahrenheit and about 350 degrees Fahrenheit" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In this case, the specification does not define or supply some standard for the term “approximately between about 250 degrees Fahrenheit and about 350 degrees Fahrenheit”, therefore the applicant has not disclosed a range of acceptable deviation or how one of ordinary skill in the art would understand what amount of deviation is acceptable.
 	Claims 20 recites “approximately less than about 20 percent”. The term “approximately less than about 20 percent" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In this case, the specification does not define or supply some standard for the term “approximately less than about 20 percent”, therefore the applicant has not disclosed a range of acceptable deviation or how one of ordinary skill in the art would understand what amount of deviation is acceptable.
 	Claim 21 recites “approximately between about 14 and about 17 percent”. The term “approximately between about 14 and about 17 percent" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In this case, the specification does not define or supply some standard for the term “approximately between about 14 and about 17 percent”, therefore the applicant has not disclosed a range of acceptable deviation or how one of ordinary skill in the art would understand what amount of deviation is acceptable.



Claim Rejections - 35 USC § 102
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 	Claims 11, 13-14 and 17-21 are rejected under 35 U.S.C. 102 a1 as being anticipated by Rassi et al. (US 8,968,816).
 	Regarding claim 11, Rassi et al. discloses a method comprising: 
 	“feeding a food material into a feed section of a cooking extruder” (one or more food materials 81-83 feed into a feed section of a cooking extruder 78 and para.0013 and see fig.2 for materials enter the cooking extruder 78); 
 	“mixing the food material with water using the cooking extruder” (para.0015, i.e., cooker extruder 78 can be defined by an Archimedes type single or twin screw extruder which is driven by motor); 
 	“heating the food material using the cooking extruder” (para.0003, i.e., a cooker extruder … the cooked cereal doughs. para.0006, i.e., a cooker extruder … surface bumps and then are dried and cooled. Para.0013, i.e., a cooker extruder 78 … cooking temperature and working techniques employed. Para.0017, i.e., cooker extruder 78 … to form a cereal mix which is cooked. This suggest the cooked means temperature increases then cool down or temperature decreases so that the cooker extruder serves heating purpose); 
 	“extruding the food material through a die connected to the cooking extruder comprising one or more orifices” (fig.2, 100 is a die connected to the cooking extruder 78 and the die is configured to extrude food material. Fig.4, 100 shows the food extruder), each orifice comprising:
 	“an inlet” (164 pointed at the inlet opening) configured to accept the food material;
 	“a breaker screen” (205 pointed at the breaker screen) connected to “the inlet” (164 pointed at the inlet opening) and “comprised of one or more holes” (205 pointed at the breaker screen having one or more holes);
 	“an expansion chamber” (193 pointed at the expansion chamber) connected to “the breaker screen” (205), wherein “the expansion chamber has an expansion chamber cross-sectional area” (expansion chamber 193 having a cross-sectional area);
 	“an exit orifice” (195 pointed at the exit opening) connected to “the expansion chamber” (193 pointed at the expansion chamber) and configured to output the food material, wherein “the exit orifice has an exit orifice cross-sectional area” (195 pointed at the exit orifice/opening has an exit orifice cross-sectional area); 
 	“slicing the extruded food material using a cutting knife assembly” (104 pointed at the cutting knife assembly); and
 	“toasting the sliced extruded food material using a toasting oven” (fig.2, toasting zone 126 for toasting extruded material after slicing 111. See fig.2 for details and the arrow represent the flow process and para.0009, i.e., a flow process).
 	Regarding claim 13, Rassi et al. discloses “the one or more holes include a hole cross-sectional area” (207 pointed at the one or more holes include a hole cross-sectional area) and “the hole cross-sectional area is less than the expansion chamber cross- sectional area” (207 having the hole cross-sectional area which is less than the expansion chamber cross- sectional area 193. Please noted 193 pointed at the expansion chamber having an expansion chamber cross- sectional area).
 	Regarding claim 14, Rassi et al. discloses “the cutting knife assembly slices the extruded food material at a rate” (fig.2, 104 pointed at the cutting knife assembly where the cutting knife rotates at a rate) “such that a slice thickness is approximately less than size of one or more vapor bubbles within the food material” (fig.4 shows the slice thickness of food piece 214 having bubble like portions 122. Examiner treated that the size of one or more vapor bubbles within the food material as intended function. In addition, it appears that some bubble like in food material as shown in figs.4-5 is greater than the slice thickness, in particular 149).
 	Regarding claim 17, Rassi et al. discloses “mixing the food material further comprises mixing liquid food materials with the food material” (col.1 at lines 10-21, i.e., cereal dough, cereal or farinaceous ingredients, such as various cereal flours are first admixed with other dry ingredients such as salt, minerals, starch, sugars, to form a dry blend of ingredient is then further blended with various liquid ingredients, including water).
 	Regarding claim 18, Rassi et al. discloses “the liquid food material includes one or more of the following a solution of sugar, malt extract, salt or other flavors” (col.1 at lines 10-21, i.e., Generally in the preparation of the cooked cereal dough, cereal or farinaceous ingredients, such as various cereal flours, are first admixed with other dry ingredients such as salt minerals, starch, sugars to form a dry blend of ingredients and then is further blended with various liquid ingredients, including water).
 	Regarding claim 19, Rassi et al. discloses “the food material includes a moisture content determined when the food material is within the cooking extruder and before the die” (col.3 at lines 1-10, i.e., the moisture content of the cooked cereal dough typically ranges from about 20-30% before exiting cooker extruder 78).
 	Regarding claim 20, Rassi et al. discloses “the moisture content is approximately less than about 20 percent” (col.3 at lines 1-10, i.e., the moisture content of the cooked cereal dough typically ranges from about 20-30% before exiting cooker extruder 78. Please noted that less than about is a relative term so that it does not have to be less than 20 percent).
 	Regarding claim 21, Rassi et al. discloses “the moisture content is approximately between about 14 and about 17 percent” (col.3 at lines 1-10, i.e., the moisture content of the cooked cereal dough typically ranges from about 20-30% before exiting cooker extruder 78. Please noted that about is a relative term so that approximately between about 14 and about 17 percent does not have to be exactly at 14-17 percent, it can be around that range 14-17 percent).



Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Rassi et al. (US 8,968,816) in view of Deutsch et al. (US 6,258,396)
 	Regarding claim 12, Rassi discloses all the features of claim limitations as set forth above except for the exit orifice cross-sectional area is less than the expansion chamber cross-sectional area.
 	Deutsch et al. teaches “the exit orifice cross-sectional area” (fig.3, 3 has an cross-sectional area that is less than the expansion chamber cross-sectional area) is less than “the expansion chamber cross-sectional area” (fig.3, 2 has an expansion chamber cross-sectional area). The advantage of having the exit orifice cross-sectional area is less than the expansion chamber cross sectional area is to provide desired shape orifice to create 
desired shape of food piece (col.3 at lines 56-65, i.e., the individual tubes of the array may have cross sections in a variety of shape including, but not limited to a circle, oval, polygon, triangle, square, rectangle, and trapezoid) as taught by Deutsch et al. Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Rassi et al. with Deutsch, by adding Deutsch’s exit orifice array to Rassi et al. exit orifice, to provide desired shape orifice to create desired shape of food piece (col.3 at lines 56-65, i.e., the individual tubes of the array may have cross sections in a variety of shape including, but not limited to a circle, oval, polygon, triangle, square, rectangle, and trapezoid) as taught by Deutsch et al.


 	Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Rassi et al. (US 8,968,816) in view of Tumagyan et al. (US 2016/0037803)
 	Regarding claim 15, Rassi discloses “heating the food material using the cooking extruder further comprising heating the food material using the cooking extruder to a temperature” (Para.0013, i.e., a cooker extruder 78 … cooking temperature).
 	Rassi is silent regarding a temperautre greater than about 212 degrees Fahrenheit.
  	Tumagyan et al. teaches “heating the food material using the cooking extruder further comprising heating the food material using the cooking extruder to a temperature greater than about 212 degrees Fahrenheit” (Claim 10, i.e., in the range of about 130 degrees Celsius to about 170 degrees Celsius. Please noted that the temperature range can be converted into about 266 degree Fahrenheit to about 338 degree Fahrenheit which is greater than 212 degrees Fahrenheit. Fig.1 shows extruder device having screw 5 for extruding). The advantage of having the cooking extruder heats food material to a temperature greater than about 212 degrees Fahrenheit is to provide desired cooking temperature for food material based on user preference. Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Rassi et al. with Tumagyan et al., by adjusting Rassi et al.’s cooking temperature according to Tumagyan et al.’s cooking temperature, to provide desired cooking temperature for food material based on user preference.
 	Regarding claim 16, Rassi discloses all the features of claim limitations as set forth above except for the food material outputs the exit orifice at a temperature approximately between 250 degrees Fahrenheit and 350 degrees Fahrenheit. Tumagyan et al. teaches “the food material outputs the exit orifice at a temperature approximately between 250 degrees Fahrenheit and 350 degrees Fahrenheit” (Claim 10, i.e., said exit end in the range of about 130 degrees Celsius to about 170 degrees Celsius. Please noted that the temperature range can be converted into about 266 degree Fahrenheit to about 338 degree Fahrenheit). The advantage of having the food material outputs the exit orifice at a temperature approximately between 250 degrees Fahrenheit and 350 degrees Fahrenheit is to provide desired cooking temperature for food material based on user preference. Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Rassi et al. with Tumagyan et al., by adjusting Rassi et al.’s cooking temperature according to Tumagyan et al.’s cooking temperature, to provide desired cooking temperature for food material based on user preference.


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIMMY CHOU/Primary Examiner, Art Unit 3761